FILED
                              NOT FOR PUBLICATION                           MAY 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAMIRO PAZ-PULUC and LETICIA                     No. 14-73126
PAZ,
                                                 Agency Nos.         A071-585-393
               Petitioners,                                          A097-854-044

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Ramiro Paz-Puluc, a native and citizen of Guatemala, and Leticia Paz, a

native and citizen of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s

decision denying their applications for cancellation of removal. Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual determination regarding continuous physical presence. Ibarra-Flores v.

Gonzales, 439 F.3d 614, 618 (9th Cir. 2006). We deny in part and dismiss in part

the petition for review.

      Substantial evidence supports the agency’s determination that petitioners did

not demonstrate the ten years of continuous physical presence required for

cancellation of removal, where petitioners provided insufficient documentary

evidence. See 8 U.S.C. §§ 1229b(b)(1)(A), 1229a(c)(4)(B)-(C).

      To the extent petitioners raise a claim of ineffective assistance of counsel,

we lack jurisdiction to review that unexhausted claim. 8 U.S.C. § 1252(d)(1); see

also Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (“[Section] 1252(d)(1)

mandates exhaustion and therefore generally bars us, for lack of subject-matter

jurisdiction, from reaching the merits of a legal claim not presented in

administrative proceedings below.”)

      Contrary to petitioners’ contention, the BIA did not err in declining to

address non-dispositive issues. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th

Cir. 2004) (“As a general rule courts and agencies are not required to make

findings on issues the decision of which is unnecessary to the results they reach.”

(citation and quotation marks omitted)).


                                           2                                     14-73126
      In light of this disposition, we do not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED in part and DISMISSED in part.




                                          3                                  14-73126